DAVIDSON, Judge.
This is a conviction for felony theft; the punishment, four years in the penitentiary.
The sole question for review is whether the proof is sufficient to show that the property taken was of the value of $50, so as to authorize the felony conviction.
In so far as the value of stolen property was concerned, the jury was instructed to convict if the alleged stolen property was “of the value of over $50.00.”
The jury was not guided in its determination of that question by finding the reasonable cash market value of the property or, in the absence of a cash market value, its replacement value — which, we understand, is the criterion for determining the value of property in theft cases. 4 Texas Jur., p. 27.
*561Appellant made no effort to have the trial court charged upon the question of value.
In appraising the sufficiency of the evidence to support the finding that the stolen property was over the value of $50, we do so upon the basis on which that question was submitted to the jury.
Upon direct examination, the injured party testified without objection that the stolen property, consisting of two truck tires, two tubes, and two rims, was “worth at least fifty dollars and one cent actual cash market value at the time.” Upon cross-examination, he testified, “I believe the actual market price for each of the tires was $50.00.”
Upon this testimony, alone, the jury was warranted in reaching its conclusion that the stolen property exceeded $50 in value.
The judgment is affirmed.
Opinion approved by the court.